DETAILED ACTION
	The following action is in response to application 17/052,891 filed on November 4, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on November 4, 2020.  These drawings are approved.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the 
With regard to claims 10, 17 and 19, respectively, applicant claims that “a load reduction is first carried out” and after the group transmission is shifted into neutral, after which a group of the group transmission being synchronized and to move out of neutral the synchronized group being engaged, “then the load being again built up.”  In paragraph 38 of the specification, the load decrease is disclosed as taking place “by way of the drive aggregate 1 and/or the clutch 5.”  It is understood that in the prior art, a torque break can be performed by either reducing the engine speed and/or releasing the clutch (and then the load is built up again by engaging the clutch or increasing the engine speed).  However, within the controls of the present invention, it is unclear how and when these two functions are actually performed.  According to Fig. 2, the engine speed (see solid line 28) is brought to and maintained at the calculated target rotational speed (as claimed).  Therefor engine speed cannot be reducing the load or built up.  This would only leave the clutch disengagement and engagement as the means for load reduction and being built back up.
It can be shown, however, that in paragraph 42 of the specification, after a load reduction (a clutch release), the clutch is engaged to where the target rotational speed of the drive aggregate (engine speed) is equal to the rotational speed of the input shaft (paragraph 43; claim 15).  Then it appears that when the synchronized gear is engaged, wherein “to increase comfort” the clutch can then be opened (paragraph 43; claim 16).
The order of the controls for the clutch within claims 10, 17 and 19 appear to be contrary to the specification and claims 15 and 16.  


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 10, on line 14, the load is claimed as “being again built up.”  This suggests that a load build-up has previously been performed (which is not the case).  It is suggested that applicant remove the term “again.”  On line 25, applicant claims “this transmission-output-side synchronization.”  It is understood that in the previous paragraph, the target rotation speed is maintained until the group that is to be synchronized, as a result of a change of a rotational speed at the drive output, is synchronized.  However, that process is never labeled as a “transmission-output-side synchronization.”  If applicant labels the process in the previous paragraph, then applicant can reference the process.  Similar issues can be found in both claims 17 and 19.
With regard to claim 12, on line 3, applicant claims “a further group.”  Applicant has already claimed at least one of a splitter group and a range group in claim 10.  If applicant is referencing a previously introduced group, then applicant should not introduce a new limitation of “a further group.”
With regard to claim 17, on line 24, “synchronization the synchronized group” should be replaced with “synchronization, the synchronized group.”


Please Note:  “the synchronized group” has been interpreted as referencing “a group of the group transmission being synchronized” which is previously claimed.

Suggestions for Applicant
	It is understood how a misinterpretation can occur via translation.  It is suggested that applicant correct any 35 USC 112 (both first and second paragraph errors) and explain how the control is enabled (the timing of the load reduction, load build up, and subsequent load release) without introducing any new matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Janecke ‘833 has been cited to show a transmission comprising a main 10 and range 14 section, wherein the transmission is shifted from neutral N to a target gear GRT if the input speed IS is equal to the output speed times target gear ratio (OS * GRT) within a plus/minus margin of error K.
Genise ‘790 has been cited to show a transmission comprising a main 12 and range 14 section, including a load reduction (Fig. 5A), a shift timer and load build up (Fig. 5B) and commanding a drive aggregate speed ES to equal a target speed based on an output speed OS.

	Genise ‘413  has been cited to show a transmission with a main 12 and range 14 section, with similar controls to previously cited Genise ‘790, as well as a torque control (Fig. 6).


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	



 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096.  The examiner can normally be reached on M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



July 7, 2021